 ELECTRICALWORKERS IBEWLOCAL3 (MIKE GELECTRIC)Local 3, International Brotherhood of ElectricalWorkers,AFL-CIOandMike G.ElectricCorp.and Local 150, Fur,Leather and MachineWorkers,United Food and Commercial Work-ers International,AFL-CIO. Case 2-CD-71228 April 1986DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENThe charge in this Section 10(k) proceeding wasfiled on 29 May 1984 by the Employer,allegingthat the Respondent, ElectricalWorkers Local 3(ElectricalWorkers), violated Section 8(b)(4)(D) oftheNational Labor Relations Act by engaging inproscribed activity with an object of forcing theEmployer toassign certainwork to employees itrepresentsrather than to employees represented byFood and Commercial Workers Local 150 (Local150).Thehearing washeld on 9 July 1984 beforeHearing Officer Jacob Schraeter.The National LaborRelationsBoardhas delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. The hear-ing officer did not errin admittinghearsay testimo-ny because the hearsay was neither uncorroboratednor double hearsay which solely supported a find-ing of reasonable cause.I The hearing officer alsoproperly admitted evidence concerning the Em-ployer'smembership in theIndustrialElectricalContractors Association (IECA), its multiemployerbargaining association,because this membership isrelevant todeterminingthe viability of the Em-ployer'scollective-bargainingagreementwithLocal 150. The hearing officer also did not abusehis discretion in excluding wage and efficiency evi-dence about the Employer's operations which wasunrelated to the jobsite.Because thisevidence waspurportedly elicited to compare the efficiency ofemployees represented by the Electrical Workerswith that of employees represented by Local 150,and because the ElectricalWorkers declined tocome forward with either its own witnesses orother data concerning its own wage rates to sub-stantiatethis comparison, the hearing officer's deci-sion to exclude the elicited evidence is consistentwith adjudicative accuracy and efficiency. On theentire record, the Board makes the following find-ings.See Operating EngineersLocal 4 (Henley-Lungren),268 NLRB 1228(1984),Bricklayers Local I (St LouisHome Insulators),209 NLRB 1072,1075 (1974)1.JURISDICTION521The Employer, a New York corporation, withitsprincipal place of business in Oceanside, NewYork, is a subcontractor engaged in the installationof electrical conduit, cable, devices, and fixtures.The Employer contracted with Compusite Turn-key Construction, Inc. (Compusite), a general con-tractor, to perform the disputed work.During the calendar year before the dispute oc-curred, the Employer purchased supplies valued inexcess of $50,000 from various wholesalers in NewYork who had purchased the supplies directly fromoutside the State of New York. We find that theEmployer is engaged in commerce within themeaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction.II.THE DISPUTEA. Background and Facts of DisputeOn 7 May 1984, pursuant to a subcontract withCompusite, the Employer began the work of in-stalling electrical conduit, cable, devices, and fix-tures at 305 East 46th Street, New York, NewYork (jobsite). Through its membership in the In-dustrial Electrical Contractors Association (IECA),effective 4October 1983, the Employer was aparty to a collective-bargaining agreement withLocal 150.On 8 May 1984, according to the testimony ofMichaelGreenfield, the Employer's president, aman identifying himself as Elliot, a shop stewardfor the Electrical Workers, indicated to Greenfieldon the telephone that the ElectricalWorkersclaimed the disputed work and that Compusiteshould replace the employees at the jobsite withemployees represented by the Electrical Workers.Greenfield also testified that, during this telephoneconversation, Elliot apparently thought that he wastalking to a Compusite employee. According to tes-timony by Greenfield, Compusite ProjectManagerBonito,andRoach, the Employer's foreman,within the same week in May and continuingalmost every day into mid-June, gatherings ofElectricalWorkers, numbering between 25 and 50men, entered and attempted to obstruct the jobsite.Bonito reported that several demands and threatswere made during these gatherings Elliot threat-ened to be back at the jobsite "in numbers, everyday" until the Employer's electricians were off thejob.ElectricalWorkers Shop Steward James Pa-pandrais warned that, "You do a lot of work withLocal 3 and this might inhibit relationships."Bonito relayed several of these threats to the Em-ployer. The Employer responded to the threats byreporting them to Local 150 President Henry279 NLRB No. 72 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoner. Foner asked for and received confirmationof these threats from a Local 150 business agent.Bonito responded to these threats by both discon-tinuing elevator access to the jobsite and directingan employee to call the police. To keep ElectricalWorkers members and representatives from ob-structing the jobsite, the police eventually erectedbarricades.B.Work in DisputeThe disputed work involves the installation ofelectrical conduit, cable, devices, and fixtures on arenovation job.2C. Contentions of the PartiesThe Employer contends that reasonable causeexists tobelieve that the Electrical Workers violat-ed Section 8(b)(4)(D). It asserts that by virtue of itsmembershipin a multiemployerbargaining associa-tion,the IECA, it had a collective-bargainingagreementwith Local 150 to perform the work indispute.The Employer further contends that itdoes not have a collective-bargaining agreementwith the ElectricalWorkers and that related con-siderationsfavor its continued employment of em-ployees represented by Local 150. These consider-ations includethe Employer's preferences and pastpractices, the comparative expertise of the Employ-er's employees in electrical renovation work, andthe efficiency advantages of retaining a work forcewhich had enabled the Employer to complete asubstantialpart of the disputed work. The Employ-er also contendsthat, because similar disputes in-volvingthe samedisputed work are likely to recur,the Board's jurisdictional award should be broadenoughto include all electrical renovation work orconduit, cable, devices, and fixtures, wherever lo-cated, by the Employer.The ElectricalWorkers contends that no suffi-cientrestraint of or threat to the Employer hasbeenattributed to it and also that even if such athreat had been attributed to the Electrical Work-ers, there was no accompanying restraint of theEmployer that violated the Act. The ElectricalWorkers also contends that the Section 10(k) hear-ing wastainted by procedural errors, including theadmissionof hearsay evidence, the exclusion ofwage andefficiency evidence unrelated to the job-site,andthe admission of evidence regarding theEmployer's membership in the IECA. The Electri-calWorkers further asserts that the dispute in this2Our definition of the work in dispute is narrower than that of thenotice ofhearing becauseLocal 150 and the Employer admitted that thetwo Unions had agreed to allocatework betweenthemselves on the basisof whether it was on a new or a renovation sitecase is moot because the work has been completedand disclaimed.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, itmustbe established both that reasonablecause existsto believe that Section 8(b)(4)(D) hasbeen violated and that the parties have not agreedupon a method for the voluntary adjustment oftheir dispute.Regardingthe latter point, the recordreveals no agreed-upon method among the partiesfor the resolution of the dispute.The record also reveals that reasonable causeexists to believe that the Electrical Workers violat-ed Section 8(b)(4)(D). The Electrical Workers' as-sertion that its alleged threat to the Employer waspermissible because it was relayed by a telephonedeclarant who did not know hewas speaking tothe Employer has nomerit.A threat's impermissi-bility under Section 8(b)(4)(D) is measured not bywhether the declarant knew thathe was speakingto the Employer per se, but by whether the fore-seeable object of the declarant's statements andconduct was to compel the assignment of the dis-puted work to employeesin a givenlabor organiza-tion rather than to other employees in a particulartrade or labor organization.3We find that when Electrical Workers ShopSteward Elliot indicated to the Employer on thetelephone that the ElectricalWorkers claimed thedisputed work and that the Compusite should re-place employees represented by Local 150 withemployees represented by the Electrical Workers,the foreseeable object of Elliot's statement was toforce or require that replacement. We also find thatthese statements, combinedwith the ElectricalWorkers' admitted obstructionist gatherings at thejobsite from early May to mid-June 1984 and ac-companied by the Electrical Workers' threats toCompusite's projectmanager,set forth above, con-stitute reasonable cause to believe that the Electri-calWorkers violated Section 8(b)(4)(D).We also find that the Electrical Workers' pur-ported disclaimer is ineffective. The record estab-lishes that at the close of the hearing on 11 Sep-tember 1984, a substantial portion of the disputedwork had been completed. The Electrical Workersalso admits, in itsbrief, that 1 month later the workhad been "long since completed."Because therewas, at the time the Electrical Workers attemptedto disclaim the work, little work left to disclaim, itsSeeLongshoremen IL WU Local 19 (West CoastContainerService),266NLRB 193, 195 (1983),SheetMetalWorkers Local41 (B & W MetalsCo), 231 NLRB 122 (1977) ELECTRICALWORKERS IBEWLOCAL 3,(MIKE G ELECTRIC)523is evident that the Electrical Workers did not seektoeffectivelydisclaim the disputedwork butsought instead to escape the consequences of its im-proper actions.Under these circumstances, theElectricalWorkers' attempted disclaimer is hollowand ineffective because it was presented solely toavoid an authoritative decision on the merits.4We, therefore, find reasonable cause to believeand that there exists no agreed method for volun-tary adjustment of the dispute within the meaning,of Section 10(k) of the Act. Accordingly, we find'that the dispute is properly before the Board fordetermination.E.Merits of the DisputeSection 10(k) requires the Boardtomake an af.firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that itsdetermination ina jurisdictional disputeis anact of judgment basedon commonsense andexperience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 Q. A. Jones Construction),135 NLRB 1402 (1962).The following factors arerelevant inmaking thedeterminationof this dispute.1.Certifications and collective-bargainingagreementsThere was no evidence that the Electrical Work-ers orLocal 150 had been certified by theBoard asthe collective-bargainingrepresentative of the Em-ployer's employees. Through the Employer's ongo-ingmembershipin the IECA, however,itwas -aparty to a collective-bargaining agreement withLocal 150 which encompassed the work in dispute.We find that this factor favors the award of thedisputedwork to the employees represented byLocal 150.2.Company preference and past practiceThe record indicates that the Employer had em-ployed its electricians before the disputed workwas initiated on 7 May 1984. The record also indi-cates that the Employer favors retaining its currentwork force. This factor consequently favors theaward of the disputed work to employees repre-sented by Local 150.4SprinklerFitters Local 703 (AirconCarbon),261NLRB 1122, 1124(1982)3.Area practiceThe sole evidence of area practice reveals thatthe ElectricalWorkers performed most of the elec-tricalwork for Compusite,the Employer's generalcontractor, :in the New YorkCitymetropolitanarea.The record also reveals both that the Em-ployer has never used employees represented bytheElectricalWorkers to perform the disputedwork and that a past agreement between Local 150and the ElectricalWorkers allowed Local 150 toperform electrical renovation work.The factor ofarea practice consequently favors neither group.4.Relative skillsThe ElectricalWorkers did not introduce anyevidence of its relative skills in electrical renova-tionwork on conduit, cable, devices, and fixtures.Becauseall of the employees of the Employer haveprevious trade school electrical training, and be-cause the Employer had employed them on previ-ous renovation jobs, we conclude that the factor ofrelative skills and training favors the employeesrepresented by Local 150.5.Economy and efficiency of operationsThe record reveals that the Employer wasawarded at least one competitive bid in the pastwhile employing a work force represented byLocal 150. Because the Employer testified that re-placing a work force which had completed a sub-stantial part of the disputed work would be ineffi-cient, and because the Electricalintroduce any evidence that its members could per-form the work as or more efficiently, this factorfavors the employees represented by Local 150.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Local 150are entitled to perform the work in dispute. Wereach this conclusion relying on the Employer'scollective-bargaining agreementwithLocal 150,the Employer's preferences and past practices, thecomparative expertise of the Employer's currentwork force, and the efficiency advantages of retain-ing awork force which had enabled the Employerto complete a substantial part of the disputed work.In makingthis determination, we are awarding thework to employees represented by Local 150, notto that Union or its members.Scope of AwardThe Employer requests that the Board's determi-in dispute, wherever located, by the Employer. Be- 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDcausethe record does not support a finding, re-quired for the granting of a broad order, that thedispute promises to recur in a broader geographicarea than the jobsite, our determination in this caseis limitedto the specific site where the instant dis-pute arose.5DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Mike G. Electric Corp., repre-sented by Fur, Leather and Machine Workers,United Food and Commercial Workers Internation-5Elevator Constructors Local I (Elevator Industries Assn),229 NLRB1200, 1203 (1977)al Local 150, AFL-CIO, are entitled to perform allelectricalrenovation work on conduit,cable, de-vices,and fixtures at 305 East 46th Street, NewYork, New York.2. InternationalBrotherhood of Electrical Work-ersLocal 3, AFL-CIO is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce Mike G. Electrical Corp.to assignthe disput-ed work to employees represented by it.3.Within 10 days from this date, ElectricalWorkers Local 3, AFL-CIO shall notify the Re-gional Directorfor Region 2 in writing whether itwill refrain from forcing the Employer,by meansproscribed by Section 8(b)(4)(D),to assignthe dis-puted workin a mannerinconsistent with this de-termination.